EXHIBIT 10.31

DEFERRED COMPENSATION AGREEMENT

THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”), adopted this 23rd day
of December, 2013, by and between by and between Riverview Bank, located in
Marysville, Pennsylvania (hereinafter referred to as the “Employer”), and Brett
Fulk (hereinafter referred to as the “Executive”), formalizes the agreements and
understanding between the Employer and the Executive. The Employer is the wholly
owned subsidiary of Riverview Financial Corporation (the “Corporation”).

WITNESSETH:

WHEREAS, the Executive is employed by the Employer;

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional benefits to the Executive;

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employees of the Employer.

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

ARTICLE 1

DEFINITIONS

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

1.1 “Accumulation Period Crediting Rate” means the five (5) year rolling average
of the 20-year Treasury rate for the immediately preceding five (5) Plan Years,
plus three percent (3%). The minimum Accumulation Period Crediting Rate shall be
four percent (4%).

1.2 “Administrator” means the Board or its designee.

1.3 “Affiliate” means any business entity with whom the Employer would be
considered a single employer under Sections 414(b) and 414(c) of the Code. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.

1.4 “Base Salary” means the Annual Base Salary amounts described in Article III
of the Employment Agreement between the Employer and the Executive dated
January 4, 2012, as amended.

1.5 “Beneficiary” means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive’s death.



--------------------------------------------------------------------------------

1.6 “Benefit Payment Election Form” means the form established from time to time
by the Administrator that the Executive completes, signs and returns to the
Administrator to designate the timing of the payment of the Deferrals.

1.7 “Board” means the Board of Directors of the Employer.

1.8 “Bonus” means the cash bonus, if any, awarded to the Executive for services
performed during the Plan Year.

1.9 “Cause” means any of the following acts or circumstances: (i) the
Executive’s willful failure to perform or to comply with any term or provision
of the Executive’s employment agreement with the employer, if any; (ii) the
Executive’s willful failure to perform or to comply fully with any lawful
directive of the Board or of any duly constituted committee thereof after
written notice and a failure to cure within thirty (30) days of such notice;
(iii) the Executive’s violation of the Employer’s EBO policy; or (iv) the
Executive’s removal from office or permanent prohibition from participating in
the conduct of the employer’s affairs by a final order issued by an appropriate
federal banking agency pursuant to Section 8(e) or 8(g) of the Federal Deposit
Insurance Act or by the Comptroller of the Currency pursuant to national law.

1.10 “Change in Control” means a change in the ownership or effective control of
the Employer or the Corporation, or in the ownership of a substantial portion of
the assets of the Employer or the Corporation, in each case as such change is
defined in Code Section 409A and the regulations thereunder.

1.11 “Claimant” means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

1.12 “Code” means the Internal Revenue Code of 1986, as amended.

1.13 “Contribution” means any discretionary contribution made by the Employer to
the Deferral Account as described in Section 2.5.“Deferral Account” means the
Employer’s accounting of the accumulated Deferrals and Contributions plus
accrued interest.

1.14 “Deferral Election Form” means each form established from time to time by
the Administrator that the Executive completes, signs and returns to the
Administrator to designate the amount of Deferrals.

1.15 “Deferrals” means the amount of Base Salary, Bonus or Performance-Based
Compensation that the Executive elects to defer according to this Agreement.

1.16 “Disability” means a condition of the Executive whereby the Executive
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 (twelve) months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.



--------------------------------------------------------------------------------

1.17 “Distribution Period Crediting Rate” means the average yield on the 10-year
Treasury Note during the month immediately preceding the commencement of benefit
payments, plus two per cent (2%). The minimum Distribution Period Crediting Rate
shall be four percent (4%).

1.18 “Early Termination” means Separation from Service before Normal Benefit Age
except when such Separation from Service occurs within twenty-four (24) months
following a Change in Control or due to termination for Cause.

1.19 “Effective Date” means December 1, 2013.

1.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.21 “Normal Benefit Age” means the Executive attaining age fifty (50).

1.22 “Performance-Based Compensation” means any amount earned over a period of
at least twelve (12) months that is awarded to the Executive and qualifies as
“performance-based compensation” under Code Section 409A.

1.23 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date and end on December 31, 2013.

1.24 “Separation from Service” means a termination of the Executive’s employment
with the Employer and its Affiliates for reasons other than death or Disability.
A Separation from Service may occur as of a specified date for purposes of the
Agreement even if the Executive continues to provide some services for the
Employer or its Affiliates after that date, provided that the facts and
circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or as an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period during which the Executive performed services for the
Employer, if that is less than thirty-six (36) months). A Separation from
Service will not be deemed to have occurred while the Executive is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months or, if longer, the period for which a
statute or contract provides the Executive with the right to reemployment with
the Employer. If the Executive’s leave exceeds six (6) months but the Executive
is not entitled to reemployment under a statute or contract, the Executive shall
be deemed to incur a Separation from Service on the first day following the
expiration of such six (6) month period. In determining whether a Separation
from Service occurs, the Administrator shall take into account, among other
things, the facts and circumstances required to be considered by Treasury
Regulation §1.409A-1(h), including the definitions of “service recipient” and
“employer” set forth in Treasury Regulation §1.409A-1(h)(3). The Administrator
shall have full and final authority to determine conclusively whether a
Separation from Service occurs, and the date of such Separation from Service.

1.25 “Specified Employee” means an individual who at the time of Separation from
Service satisfies the definition of a “key employee” of the Employer as such
term is defined in Code §416(i)(1)(A)(i), (ii) or (iii) (applied in accordance
with the regulations thereunder and disregarding Code §416(i)(5)), provided that
the stock of the Employer is publicly traded on an established securities market
or otherwise, as defined in Code §1.897-1(m). If the Executive is a key employee
at any time during the twelve (12) months ending on December 31, the Executive
is a Specified Employee for the twelve (12) month period commencing on the first
day of the following April.



--------------------------------------------------------------------------------

1.26 “Unforeseeable Emergency” means a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse, the Beneficiary, or the Executive’s dependent (as defined in
Section 152(a) of the Code), loss of the Executive’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Executive.

ARTICLE 2

DEFERRALS

2.1 Elections Generally. The Executive may annually file a Base Salary, Bonus
and Performance-Based Compensation Deferral Election Form and a Benefit Payment
Election Form with the Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to the compensation to be
deferred will be performed. The elections shall specify the amount of
Compensation to be deferred for the following Plan Year as well as the timing of
payment of such Deferrals.

2.2 Initial Election. After being notified by the Administrator of becoming
eligible to participate in this Agreement, the Executive may make an initial
deferral election by delivering to the Administrator signed Deferral Election
Forms within thirty (30) days after becoming eligible. The Deferral Election
Forms shall set forth the amount of Base Salary, Bonus and Performance-Based
Compensation to be deferred. However, if the Executive was eligible to
participate in any other account balance plans sponsored by the Employer (as
referenced in Code Section 409A) prior to becoming eligible to participate in
this Agreement, the initial Deferral Election Form under this Agreement shall
not be effective until the Plan Year following the Plan Year in which the
Executive became eligible to participate in this Agreement.

2.3 Election Changes. The Executive may modify the amount of Deferrals annually
by filing a new Deferral Election Form with the Employer. The modified deferral
shall not be effective until the calendar year following the year in which the
subsequent Deferral Election Form is received by the Employer.

2.4 Hardship. If an Unforeseeable Emergency occurs, the Executive, by written
instructions to the Employer, may discontinue deferrals hereunder. Any
subsequent Deferral Elections may be made only in accordance with Section 2.1
hereof.

2.5 Employer Contributions. In addition to any Deferrals, the Employer may, at
any time, make a Contribution to the Deferral Account. Contributions may, at the
election of the Employer, be subject a vesting schedule or such other provisions
as the Employer may provide.

ARTICLE 3

DEFFERAL ACCOUNT

3.1 Establishing and Crediting. The Employer shall establish a Deferral Account
on its books for the Executive and shall credit to the Deferral Account the
following amounts:

(a) Any Deferrals or Contributions hereunder; and

(b) Interest as follows:

(i) on the last day of each month prior to the earliest of Separation from
Service, Disability or the Executive’s death, interest shall be credited on the
Deferral Account balance at an annual rate equal to the Accumulation Period
Crediting Rate, compounded monthly; and

(ii) on the last day of each month following the earliest of Separation from
Service, Disability or the Executive’s death, interest shall be credited on the
Deferral Account balance at an annual rate equal to the Distribution Period
Crediting Rate, compounded monthly.

3.2 Recordkeeping Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENT OF BENEFITS

4.1 Normal Benefit. Unless Disability, Separation from Service or the
Executive’s death occurs prior to Normal Benefit Age, the Employer shall pay the
Executive the Normal Benefit hereunder commencing at the time selected on the
Benefit Payment Election Form. The benefit shall be the Deferral Account balance
calculated at the time payment commences in lieu of any other benefit hereunder.
This benefit shall be paid commencing the date indicated, and on the schedule
elected, by the Executive on the various Benefit Payment Election Forms
completed by the Executive.

4.2 Early Termination Benefit. If Early Termination occurs, the Employer shall
pay the Executive the Deferral Account balance calculated at Separation from
Service in lieu of any other benefit hereunder. This benefit shall be paid
commencing the date indicated, and on the schedule elected, by the Executive on
the various Benefit Payment Election Forms completed by the Executive.

4.3 Disability Benefit. If the Executive experiences a Disability prior to
Normal Benefit Age, the Employer shall pay the Executive the Deferral Account
balance calculated as of the date of determination of Disability, in lieu of any
other benefit hereunder. This benefit shall be paid commencing the date
indicated, and on the schedule elected, by the Executive on the various Benefit
Payment Election Forms completed by the Executive.

4.4 Change in Control Benefit. If a Change in Control occurs, followed within
twenty-four (24) months by Separation from Service, provided, however, that such
Separation from Service occurs prior to Normal Benefit Age, the Employer shall
pay the Executive the Deferral Account balance calculated at Separation from
Service, in lieu of any other benefit hereunder. This benefit shall be paid
commencing the date indicated, and on the schedule elected, by the Executive on
the various Benefit Payment Election Forms completed by the Executive.

4.5 Death Prior to Commencement of Benefit Payments. In the event the Executive
dies prior to any benefit payments pursuant to Section 4.1, 4.2, 4.3 or 4.4 of
this Agreement, the Employer shall pay the Beneficiary the Deferral Account
balance calculated as of the date of the Executive’s death, in lieu of any other
benefit hereunder. This benefit shall be paid commencing the date indicated, and
on the schedule elected, by the Executive on the various Benefit Payment
Election Forms completed by the Executive.

4.6 Death Subsequent to Commencement of Benefit Payments. In the event the
Executive dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Employer shall pay the Beneficiary the same amounts at
the same times as the Employer would have paid the Executive, had the Executive
survived.

4.7 Hardship Distribution. If an Unforeseeable Emergency occurs, the Executive
may petition the Board to receive a distribution from the Agreement (a “Hardship
Distribution”). The Board in its sole discretion may grant such petition. If
granted, the Executive shall receive, within sixty (60) days, a distribution
from the Agreement only to the extent deemed necessary by the Board to remedy
the Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution. In any event, the maximum amount
which may be paid out as a Hardship Distribution is the Deferral Account balance
as of the day the Executive petitioned the Board to receive a Hardship
Distribution. A Hardship Distribution shall reduce the Deferral Account balance.

4.8 Termination for Cause. If the Employer terminates the Executive’s employment
for Cause, the minimum crediting rate described in Section 1.18 shall be ignored
such that the interest credited during the distribution period is equal to the
average yield on the 10-year Treasury Note during the month immediately
preceding the commencement of benefit payments, plus two per cent (2%) .

4.9 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee at the time of Separation from Service, the provisions of this Section
shall govern all distributions hereunder. Distributions which would otherwise be
made to the Executive due to Separation from Service shall not be made during
the first six (6) months following Separation



--------------------------------------------------------------------------------

from Service. Rather, any distribution which would otherwise be paid to the
Executive during such period shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following Separation from
Service, or if earlier, upon the Executive’s death. All subsequent distributions
shall be paid as they would have had this Section not applied.

4.10 Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics laws or conflicts of interest laws; (iii) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (iv) to pay
employment-related taxes; or (v) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

4.11 Delays in Payment by Employer. A payment may be delayed to a date after the
designated payment date under any of the circumstances described below, and the
provision will not fail to meet the requirements of establishing a permissible
payment event, provided that the delay in payment complies with all of the
requirements of Treasury Regulation §1.409A-2(b)(7). The delay in the payment
will not constitute a subsequent deferral election, so long as the Employer
treats all payments to similarly situated service providers on a reasonably
consistent basis.

(a) Payments subject to Code Section 162(m). If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Employer to ensure
that the entire amount of any distribution from this Agreement is deductible,
the Employer may delay payment of any amount that would otherwise be distributed
under this Agreement. The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive’s death) either (i) during the
Executive’s first taxable year in which the Employer reasonably anticipates, or
should reasonably anticipate, that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m), or
(ii) during the period beginning with the date of the Executive’s Separation
from Service and ending on the later of the last day of the year in which the
Separation from Service occurs or the 15th day of the third month following the
Separation from Service, subject to further delay in accordance with Treasury
Regulation §1.409A-2(b)(7) if the Executive is a Specified Employee at the time
of the Separation from Service.

(b) Payments that would violate federal securities laws or other applicable law.
A payment may be delayed where the Employer reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
law, provided that the payment is made at the earliest date at which the
Employer reasonably anticipates that the making of the payment will not cause
such violation. The making of a payment that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not treated as a violation of law.

(c) Solvency. Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Employer to continue as a going
concern, provided that the payment is made during the first calendar year in
which the making of the payment would not have such effect.

4.12 Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of:
(i) the end of the calendar year in which the payment is due; (ii) the 15th day
of the third calendar month following the payment due date; (iii) if Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer’s funds are
sufficient to make the payment.

4.13 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.



--------------------------------------------------------------------------------

4.14 Excise Tax Gross Up. In the event any payment described herein, when added
to all other amounts or benefits provided to or on behalf of the Executive in
connection with his Separation from Service would result in the imposition of an
excise tax under Code Section 4999, the Employer will pay the Executive an
additional cash payment (the “Gross-Up Payment”) in an amount such that the
after-tax proceeds of the Gross-Up Payment (including any income tax or excise
tax on the Gross-Up Payment) will be equal to the amount of the excise tax.

4.15 Changes in Form of Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendments shall comply with all
of the requirements of Treasury Regulation §1.409A-2(b), including the
following:

(a) the amendment must take effect not less than twelve (12) months after the
amendment is made;

(b) the amendment must, for benefits distributable due solely to the arrival of
a specified date, or on account of a Separation from Service or a Change in
Control, delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution would otherwise have been paid;

(c) the amendment must, for benefits distributable due solely to the arrival of
a specified date, be made not less than twelve (12) months before distribution
is scheduled to begin; and

(d) the amendment may not accelerate the time or schedule of any distribution.

4.16 Rabbi Trust. The Employer shall create a rabbi trust within thirty
(30) days following a Separation from Service or, if earlier, prior to or
concurrently with a Change in Control. At all times after such creation, the
trust shall be funded with assets at least equal to the Deferral Account
balance. Until paid to Executive as specified in this Agreement, the principal
of the trust and any earnings thereon shall (a) be held separate and apart from
other funds of the Employer, (b) be used exclusively for discharge of the
Employer’s obligations pursuant to this Agreement and (c) continue to be subject
to the claims of the Employer’s general creditors. The trustee of any trust
described in this Section shall be unrelated to, and independent of, the
Employer and any successor to the Employer hereunder.

ARTICLE 5

BENEFICIARIES

5.1 Designation of Beneficiaries. The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive’s death, and
the designation may be changed from time to time by the Executive by filing a
new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Executive’s lifetime. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

5.2 Absence of Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Executive, the Employer
shall pay the benefit payment to the Executive’s spouse. If the spouse is not
living then the Employer shall pay the benefit payment to the Executive’s living
descendants per stirpes, and if there are no living descendants, to the
Executive’s estate. In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.



--------------------------------------------------------------------------------

ARTICLE 6

ADMINISTRATION

6.1 Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

6.2 Administrator Authority. The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.

6.3 Binding Effect of Decision. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation or application of this Agreement and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Agreement.

6.4 Compensation, Expenses and Indemnity. The Administrator shall serve without
compensation for services rendered hereunder. The Administrator is authorized at
the expense of the Employer to employ such legal counsel and recordkeeper as it
may deem advisable to assist in the performance of its duties hereunder. Expense
and fees in connection with the administration of this Agreement shall be paid
by the Employer.

6.5 Employer Information. The Employer shall supply full and timely information
to the Administrator on all matters relating to the Executive’s compensation,
death, Disability or Separation from Service, and such other information as the
Administrator reasonably requires.

6.6 Termination of Participation. If the Administrator determines in good faith
that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
prohibit the Executive from making any additional Deferrals hereunder.

6.7 Compliance with Code Section 409A. The Employer and the Executive intend
that the Agreement comply with the provisions of Code Section 409A to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year prior to the year in which amounts are actually paid to the Executive or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.

ARTICLE 7

CLAIMS AND REVIEW PROCEDURES

7.1 Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.

(a) Initiation – Written Claim. The Claimant initiates a claim by submitting to
the Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

(b) Timing of Administrator Response. The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

(c) Notice of Decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the Claimant in writing of such denial. The
Administrator shall write the notification in a



--------------------------------------------------------------------------------

manner calculated to be understood by the Claimant. The notification shall set
forth: (i) the specific reasons for the denial; (ii) a reference to the specific
provisions of this Agreement on which the denial is based; (iii) a description
of any additional information or material necessary for the Claimant to perfect
the claim and an explanation of why it is needed; (iv) an explanation of this
Agreement’s review procedures and the time limits applicable to such procedures;
and (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

7.2 Review Procedure. If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

(a) Initiation – Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.

(b) Additional Submissions – Information Access. The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

(c) Considerations on Review. In considering the review, the Administrator shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Timing of Administrator Response. The Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional sixty (60) days by notifying the Claimant in writing, prior to
the end of the initial sixty (60) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

(e) Notice of Decision. The Administrator shall notify the Claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth: (a) the specific reasons for the denial; (b) a reference to the specific
provisions of this Agreement on which the denial is based; (c) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the Claimant’s claim for
benefits; and (d) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a).

ARTICLE 8

AMENDMENT AND TERMINATION

8.1 Agreement Amendment Generally. Except as provided in Section 8.2, this
Agreement may be amended only by a written agreement signed by both the Employer
and the Executive.

8.2 Amendment to Insure Proper Characterization of Agreement. Notwithstanding
anything in this Agreement to the contrary, the Agreement may be amended by the
Employer at any time, if found necessary in the opinion of the Employer, i) to
ensure that the Agreement is characterized as plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA, ii) to conform the Agreement to the requirements of any
applicable law or iii) to comply with the written instructions of the Employer’s
banking regulators.

8.3 Agreement Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Employer and the Executive. Such termination
shall not cause a distribution of benefits under this Agreement. Rather, upon
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 4.



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1 No Effect on Other Rights. This Agreement constitutes the entire agreement
between the Employer and the Executive as to the subject matter hereof. No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein. Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Employer nor limit the
right of the Employer to discharge or otherwise deal with the Executive without
regard to the existence hereof.

9.2 State Law. To the extent not governed by the Code or ERISA, the provisions
of this Agreement shall be construed and interpreted according to the internal
law of the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

9.3 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

9.4 Nonassignability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

9.5 Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer, and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

9.6 Life Insurance. If the Employer chooses to obtain insurance on the life of
the Executive in connection with its obligations under this Agreement, the
Executive hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.

9.7 Unclaimed Benefits. The Executive shall keep the Employer informed of the
Executive’s current address and the current address of the Beneficiary. If the
location of the Executive is not made known to the Employer within three years
after the date upon which any payment of any benefits may first be made, the
Employer shall delay payment of the Executive’s benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years. Upon expiration of the three (3) year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the Executive’s
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.

9.8 Notice. Any notice, consent or demand required or permitted to be given to
the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.

9.9 Headings and Interpretation. Headings and sub-headings in this Agreement are
inserted for reference and convenience only and shall not be deemed part of this
Agreement. Wherever the fulfillment of the intent and purpose of this Agreement
requires and the context will permit, the use of the masculine gender includes
the feminine and use of the singular includes the plural.



--------------------------------------------------------------------------------

9.10 Alternative Action. In the event it becomes impossible for the Employer or
the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.

9.11 Coordination with Other Benefits. The benefits provided for the Executive
or the Beneficiary under this Agreement are in addition to any other benefits
available to the Executive under any other plan or program for employees of the
Employer. This Agreement shall supplement and shall not supersede, modify, or
amend any other such plan or program except as may otherwise be expressly
provided herein.

9.12 Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

9.13 Tax Withholding. The Employer may make such provisions and take such action
as it deems necessary or appropriate for the withholding of any taxes which the
Employer is required by any law or regulation to withhold in connection with any
benefits under the Agreement. The Executive shall be responsible for the payment
of all individual tax liabilities relating to any benefits paid hereunder.

9.14 Aggregation of Agreement. If the Employer offers other account balance
deferred compensation plans in addition to this Agreement, this Agreement and
those plans shall be treated as a single plan to the extent required under Code
Section 409A.

9.15 Attorneys’ Fees. In the event that a court of competent jurisdiction
determines the Executive or the Beneficiary is due any benefit hereunder, the
Employer shall reimburse the Executive for all reasonable costs, including
attorneys’ fees, incurred in collection of such benefit. Such reimbursement
shall be in addition to any other amounts the Executive or Beneficiary is
otherwise entitled under this Agreement.

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement as indicated below:

 

Executive:     Employer: /s/ Brett D. Fulk     By:   /s/ Theresa M. Wasko    
Its:   Chief Financial Officer